Name: Regulation (EEC) No 1242/75 of the Commission of 15 May 1975 supplementing Regulation (EEC) No 3559/73 as regards hake
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 5 . 75 Official Journal of the European Communities No L 125/ 17 REGULATION (EEC) No 1242/75 OF THE COMMISSION of 15 May. 1975 supplementing Regulation (EEC) No 3559/73 as regards hake teristics of the various products landed as between various markets , whereas the withdrawal price must furthermore be so fixed that the results of the endea ­ vours of the producers' organizations in the Member States to stabilize prices will not be jeopardized , to the extent that they contribute to the attainment of Community objectives ; Whereas , in view of the foregoing, it is necessary to fix for hake a single percentage of the guide price and a coefficient reflecting the average price difference between the product itself on the basis of its commer ­ cial characteristics and products of immediately infe ­ rior quality ; whereas the coefficient can also be used to calculate the indemnity and financial compensation for hake withdrawn from the market ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2142/70 (') of 20 October 1970 on the common organ ­ ization of the market in fishery products , as last amended by Regulation (EEC) No 1 1 82/75 (2 ), and in particular Article 10 (5) thereof ; Whereas the guide price for hake (mercluccius spp .) valid until 31 December 1975 was fixed by Council Regulation (EEC) No 1183/75 of 5 May 1975(3); Whereas Regulation (EEC) No 3559/73 (4 ), as last amended by Regulation (EEC) No 3323 /74 (5 ), laid down detailed rules for granting financial compensa ­ tion and indemnities , and for fixing the withdrawal price and determining the buying in price for certain fishery products ; Whereas application of the withdrawal arrangements is to contribute towards stabilizing the market without, however, provoking structural surpluses in the Community ; whereas , therefore , appropriate support to all markets must be promoted , bearing in mind the differences between the commercial charac ­ HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 3559/73 is supple ­ mented as follows : Commercial specifications (') 'Species Freshness category (l) Size Presentatioa Coefficient Hake Extra* A All categories 0-6 to 1-2 kg All sizes Gutted fish with head All presentations | 0-85 (') These characteristics are those defined in Article 1 of Council Regulation (EEC) No 1182/75 of 5 May 1975.' (') OJ No L 236 , 27 . 10 . 1970 , p. 5 . (-') OJ No L I 18 , 8 . 5 . 1975 , p. 1 . ( 3 ) OJ No L 1 18 , 8 . 5 . 1975 , p. 2 . (4 ) OJ No L 361 , 29 . 12 . 1973 , p . 53 . ( 5 ) OJ No L 357 , 31 . 12 . 1974, p. 1 . No L 125/18 Official Journal of the European Communities 16. 5 . 75 Article 2 Annex II to Regulation (EEC) No 3559/73 is supplemented as follows : 'Product % Hake 75 ' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1975 . For the Commission P.J. LARDINOIS Member of the Commission